Case 1:19-cv-00536-MJT Document 179 Filed 05/17/21 Page 1 of 35 PageID #: 6225




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION


 IN THE MATTER OF SAVAGE INLAND                      §    CIVIL ACTION NO. 1:19-CV-536
 MARINE, LLC, IN A CAUSE OF                          §
 EXONERATION FROM OR LIMITATION                      §
                                                     §    JUDGE MICHAEL TRUNCALE
 OF LIABILITY

                                           Consolidated with

 IN RE BLESSEY MARINE SERVICES                       §      CIVIL ACTION NO. 1:20-CV-122


                                           Consolidated with

 IN RE ENTERPRISE MARINE                             §      CIVIL ACTION NO. 1:20-CV-167
 SERVICES                                            §


                            I.      OPINION AND ORDER
       During a multi-vessel fleeting operation on the morning of April 30, 2019, Claimant Justin

Wood was a Jones Act seaman working for Petitioner Savage Inland Marine, LLC (“Savage”) at

Savage’s Fina Fleet on the Neches River near Orange County, Texas. [Dkt. 7]. Wood was working

alongside Petitioner Blessey Marine Services, Inc. (“Blessey”) employee Jeremy Turner to secure

Barge EMS 368, owned by Petitioner Enterprise Marine Services LLC (“EMS”), to Savage’s Fina

Spud Barge and line up the remaining barges in the fleet. Wood and Turner were both injured

during the operation when a mooring line released from a deck fixture called an open chock on the

EMS 368.

       On October 29, 2019, Savage filed a complaint in federal court under the Limitation of

Liability Act, 46 U.S.C. § 50501, seeking exoneration from or limitation of liability. [Dkts. 1, 7].

Blessey and EMS thereafter filed respective federal limitation actions. [Dkt. 44, p. 2]. On May

21, 2020, the three limitation actions were consolidated. Id. On December 16, 2020, the Court


                                                 1
Case 1:19-cv-00536-MJT Document 179 Filed 05/17/21 Page 2 of 35 PageID #: 6226




granted Claimant Wood’s motion to bifurcate, and thus the sole issue before the Court is to

determine the appropriate apportionment of liability, if any, among the parties. [Dkt. 106]. On

January 21, 2021, the Court granted summary judgment on all claims of unseaworthiness made

against EMS. [Dkt. 147].

       This matter came before the Court without a jury on January 25, 2021 and concluded on

February 8, 2021. During the trial, Savage settled with Claimants Wood and Blessey and,

therefore, will not be a party in the state court damages trial but may be apportioned liability.

[Dkt. 176]. The Court has carefully considered the testimony of all the witnesses, the exhibits

entered into evidence during trial, and the record. Pursuant to Rule 52(a) of the Federal Rules of

Civil Procedure, the Court hereby enters the following findings of fact and conclusions of law. To

the extent that any findings of fact may be construed as conclusions of law, the Court adopts them

as such. To the extent that any conclusions of law constitute findings of fact, the Court adopts

them as such.

                                 II.     FINDINGS OF FACT

A. The Parties and the Barges in the Savage Fleet

   1. Savage Inland Marine, LLC (“Savage”) is a limited liability company formed under the

       laws of Utah with its principal place of business in Louisiana. At all material times, Savage

       was the owner and operator of:

           a. The M/V SAVAGE SENTINEL (“SAVAGE SENTINEL”), an inland pushboat

                that was captained by Stewart Jackson (“Captain Jackson”) and is forty-six feet

                long with a twenty-foot beam and rated at 900 HP; and




                                                 2
Case 1:19-cv-00536-MJT Document 179 Filed 05/17/21 Page 3 of 35 PageID #: 6227




          b. The Fina Spud Barge (also known as tank barge WTB 801) that was at all relevant

             times permanently moored, or “spudded,” into the Neches River near the Orange

             County bank of the river.

   2. Blessey Marine Services, Inc. (“Blessey”) is a corporation formed under the laws of

      Louisiana with its principal place of business in Louisiana. At all material times, Blessey

      was the owner and operator of:

          a. The M/V CAPT. PAUL E. LORD (“PAUL E. LORD”), an inland pushboat that

             was captained by Niles Shoemaker (“Captain Shoemaker”) and is sixty-seven feet

             long with a thirty-foot beam and rated at 1350 HP; and

          b. The tank barge WEB 406.

   3. Enterprise Marine Services LLC (“EMS”) is a limited liability company formed under the

      laws of the State of Delaware and doing business in the State of Texas. At all material

      times, EMS was the owner and operator of:

          a. The M/V AMANDA an inland pushboat that is seventy feet long with a twenty-

             eight-foot beam and rated at 1,590 HP;

          b. The M/V DELFRED ROMERO, an inland pushboat that is eighty-four feet long

             with a thirty-four-foot beam and rated at 2,000 HP;

          c. The EMS 368, a tank barge built in 2008 with principal dimensions of 297 feet in

             length and 54 feet in breadth;

          d. The EMS 369, a tank barge built in 2009 with principal dimensions of 297 feet in

             length and 54 feet in breadth; and

          e. The EMS 388, a tank barge built in 2014 with principal dimensions of 297 feet in

             length and 54 feet in breadth.



                                               3
Case 1:19-cv-00536-MJT Document 179 Filed 05/17/21 Page 4 of 35 PageID #: 6228




   4. Justin Wood (“Wood”) was a Jones Act employee of Savage and a deckhand and member

      of the crew of the SAVAGE SENTINEL on April 30, 2019. Wood had approximately

      thirty-one days of work experience in the Savage Fina Fleet after attending Savage’s five-

      day deckhand training school. Prior to April 30, 2019, Wood had never worked with

      Captain Jackson.

   5. Jeremy Turner (“Turner”) was employed by Blessey and a tankerman aboard the PAUL E.

      LORD on April 30, 2019. Turner had approximately six years of experience onboard

      Blessey vessels and working with Captain Shoemaker.

B. The Savage Fleet on April 30, 2019

   6. At approximately 08:00 hours on April 30, 2019, there were four loaded barges forming a

      single tier of the Savage Fina Fleet that were arranged and secured side-by-side to the

      upriver (i.e. port) side of the Fina Spud Barge as follows:

          a. Barge EMS 369 was secured directly adjacent to the Fina Spud Barge. Barge EMS

             369 was attended to by the M/V AMANDA.

          b. Barge EMS 368 was secured directly adjacent to Barge EMS 369.

          c. Barge WEB 406 was secured directly adjacent to Barge EMS 368. Barge WEB 406

             was attended to by the PAUL E. LORD.

          d. Barge EMS 388 was secured directly adjacent to Barge WEB 406. Barge EMS 388

             was attended to by the M/V DELFRED ROMERO.

          e. The SAVAGE SENTINEL was attending to the Savage Fina Fleet and positioned

             on the port side of the Barge EMS 388




                                               4
Case 1:19-cv-00536-MJT Document 179 Filed 05/17/21 Page 5 of 35 PageID #: 6229




            f. The Savage Fina Fleeting area, the tier of barges and vessels, and the approximate

                area where Wood was injured is illustrated below:1




    7. That morning, Captain Jackson was the captain of the SAVAGE SENTINEL. Captain

        Glenn Bland (“Captain Bland”) is the SAVAGE SENTINEL’s regular captain, but he was

        out that day.

    8. The weather was fair, warm, and dry; atmospheric conditions did not play a role in this

        incident. The current of the Neches River was slack and neither tide nor current played a

        role in this incident.

C. The M/V AMANDA Departed with Barge EMS 369

    9. At approximately 07:20 hours, the crew of the M/V AMANDA planned to depart the

        Savage Fleet with EMS Barge 369.2 Per EMS’s Safety Management System (“SMS”), the

        crew of the M/V AMANDA conducted a job safety analysis and completed a “Smart Card”




1
  Wood Ex. 41. The EMS 369 and M/V AMANDA are not pictured because this illustration depicts the Savage Fina
Fleet after their departure.
2
  See Wood Ex. 36.

                                                     5
Case 1:19-cv-00536-MJT Document 179 Filed 05/17/21 Page 6 of 35 PageID #: 6230




        to address potential risks and hazards associated with untying the barge and departing the

        Savage Fleet.3

    10. The crews of the Blessey and Savage tugs attending the tier of barges were not included in

        the M/V AMANDA’s job safety analysis. During an inland fleeting operation, it is not

        customary for a vessel crew departing a fleet to participate in a formal joint safety meeting

        with the remaining crews to address operations that will occur after the departing vessel

        has left the fleet.4

    11. At approximately 08:10 hours, the M/V AMANDA departed the Savage Fleet with Barge

        EMS 369 after unmooring it from the Fina Spud Barge and Barge EMS 368.

    12. Before the departure, Wood helped untie the EMS 369 from the EMS 368, and the

        SAVAGE SENTINEL pulled the three remaining barges laterally and away from the Spud

        Barge to create an opening for the M/V AMANDA to pull away.

    13. EMS did not request assistance from Savage or Wood to untie the Barge EMS 369 from

        the Savage Fleet.5 The EMS crew members could have accomplished this operation

        without the involvement of the Savage deck crew.6

    14. Blessey’s Captain Shoemaker, Jeremy Turner, and the PAUL E. LORD were not involved

        in the departure of EMS 369.7

    15. No incident or injury occurred during the unmooring of the EMS 369 and the departure of

        M/V AMANDA.8 As planned, the EMS 368 remained unmanned and located at the Savage

        Fina Fleet.


3
  See id.
4
  Captain Bland Trial Tr. at 34:11–15; see also trial testimony of Ron Campana Trial Tr.; Mike Ellis Dep. Test. at
27:1–19; Devon Swafford Trial Tr. at 36:17–19.
5
  Justin Wood Trial Tr. at 150:8–151:25.
6
  Reis Prevost Trial Tr. at 46:5-7; 99:24–100:12.
7
  Niles Shoemaker Trial Tr. at 90:19–21; Stewart Jackson Trial Tr. at 15:1–23.
8
  Justin Wood Trial Tr. at 150:8–151:25.

                                                        6
Case 1:19-cv-00536-MJT Document 179 Filed 05/17/21 Page 7 of 35 PageID #: 6231




D. The Incident

     16. After the M/V AMANDA departed with EMS Barge 369, a second operation took place to

        shift and resecure the fleet to close the gap between the Fina Spud Barge and the EMS 368.

        Wood and Turner were injured during this operation.9

     17. At approximately 08:00 hours, Savage’s Captain Jackson radioed Blessey’s Captain

        Shoemaker. Captain Jackson asked Captain Shoemaker to assist in shifting the Savage

        Fleet by using the PAUL E. LORD to provide ahead and astern force to the three-barge

        flotilla while Captain Jackson provided downstream force with the SAVAGE SENTINEL

        to line up and secure the flotilla alongside the Fina Spud Barge. Captain Shoemaker

        agreed.10

     18. It is customary for boats idle in the fleet, like the PAUL E. LORD, to assist the fleet boat

        when asked.11

     19. Captain Jackson and Captain Shoemaker discussed the shifting operation and how the

        maneuver would unfold.12 The captains did not include Wood or Turner in this meeting,

        nor did they specifically discuss safety or how the deckhands would use the available deck

        fittings to complete the rigging.13

     20. Captain Shoemaker then held a safety meeting with his tankerman Turner.14                           They

        discussed in general terms the shifting of the remaining barges and re-mooring them to the

        Spud Barge.




9
  Justin Wood Trial Tr. at 152:18–23; Stewart Jackson Trial Tr. at 19:5–8; Niles Shoemaker Trial Tr. at 90:14–92:2.
10
   Stewart Jackson Trial Tr. at 18:17–19:8; Niles Shoemaker Trial Tr. at 11:9–12:6; 62:2–64:11.
11
   Niles Shoemaker Trial Tr. at 14:6–23.
12
   Id. at 64:17–25; 94:14–18.
13
   Stewart Jackson Trial Tr. at 19:5–8; 20:15–21:9; 25:23–26:10.
14
   Niles Shoemaker Trial Tr. at 23:13–17; 28:19–25.

                                                         7
Case 1:19-cv-00536-MJT Document 179 Filed 05/17/21 Page 8 of 35 PageID #: 6232




     21. Captain Jackson then talked with Wood over the radio and instructed him to tie off the

         EMS 368 to the Spud Barge. They did not discuss line handling or safety.15 Captain

         Jackson did not hold a formal job safety analysis with Wood, even though Wood was using

         a winch, and such use requires a job safety analysis per Savage’s policies.16

     22. Wood and Turner did not conduct a formal safety meeting amongst themselves.17

     23. Captain Shoemaker and Turner had never met Wood before the date of the incident and

         therefore Captain Shoemaker did not know his skill level.18

     24. Wood and Turner then boarded the EMS 368 to secure the three-barge flotilla to the Fina

         Spud Barge by running a mooring line from the Fina Spud Barge to the Barge EMS 368.

     25. Wood and Turner had hand-held radios with external speakers to communicate with their

         respective captains on separate radio channels.19

     26. Captain Shoemaker was monitoring multiple radio channels and could hear requests made

         directly from Turner, as well as requests made between Wood and Captain Jackson.20

     27. Wood used a separate channel to communicate with Captain Jackson directly. Wood could

         not hear radio communication between Turner and Captain Shoemaker.21 Captain

         Shoemaker had no ability to talk directly to Wood, and Captain Jackson had no ability to

         talk directly to Turner.22

     28. As the EMS 368 approached the Spud Barge, Wood radioed distances off from the Spud

         Barge.



15
   Justin Wood Trial Tr. at 26:15–19.
16
   Stewart Jackson Trial Tr. at 21:2–23:23.
17
   Justin Wood Trial Tr. 29:4–16.
18
   Id. at 27:1–2.
19
   Id. at 34:25–35:4–17; Jeremy Turner Trial Tr. at 21:17–25.
20
   Stewart Jackson Trial Tr. at 79:1–9; Jeremy Turner Trial Tr. at 24: 67; Niles Shoemaker Trial Tr. at 87:12–88:3.
21
   Justin Wood Trial Tr. at 34:22–35:12.
22
   Id. at 161:2–7.

                                                          8
Case 1:19-cv-00536-MJT Document 179 Filed 05/17/21 Page 9 of 35 PageID #: 6233




     29. At 08:17:54, the bow of the EMS 368 made contact with the bow of the Spud Barge. At

        that moment, Turner moved a mooring line hanging affixed to the corner of the Fina Spud

        Barge so that it would not be pinched and placed the line on an open chock deck fixture on

        the bow of the EMS 368.23

     30. Approximately at the same time Turner placed the line on the open chock, Wood began

        using the winch to shackle and secure the breast line, a separate line running from the

        middle of the bow of the Fina Spud Barge. Wood looped the breast line around the

        centerline button on the EMS 368.24

     31. Neither Turner nor Captain Shoemaker saw Wood use the winch.25

     32. At 08:18:53, 26 Wood radioed that the barges needed “to come four feet head.”27 This radio

        call was heard by Captain Shoemaker.28 At 08:19:12, Captain Shoemaker advised that he

        was “knuckled in gear” and radioed Turner. Captain Shoemaker asked, “Jeremy [Turner]

        do I need to come up even more?” Turner responded by saying, “yeah, come in there about

        another four to five feet.” Wood did not hear this request.29

     33. Sometime before 08:21:02, as the SAVAGE SENTINEL and the PAUL E. LORD shifted

        the fleet and pushed the flotilla toward the Fina Spud Barge, the mooring line rigged by

        Turner rolled up and out of the open chock due to the tension caused by the PAUL E.




23
   Justin Wood Trial Tr. at 57:16–23; see also id. at 43:25–44:2; 60:1–17; 84:2–11.
24
   Id. at 36:13–39:21.
25
   Stewart Jackson Trial Tr. at 40:22–41:13; Jeremy Turner Trial Tr. at 8:24–9:8.
26
   On April 30, 2019, the PAUL E. LORD was equipped with various cameras and an audio recorder, which recorded
the VHF radio communications. The time stamps on these recordings are approximately two minutes and fifty-two
seconds behind the actual time. Therefore, to be accurate, all times have been adjusted accordingly.
27
   Joint Pet’rs. Ex. 88.
28
   Niles Shoemaker Trial Tr. at 109:18–25.
29
   Joint Pet’rs. Ex. 88; Justin Wood Trial Tr. at 35:4–7; 160:21–161:7; 162:18–20.

                                                      9
Case 1:19-cv-00536-MJT Document 179 Filed 05/17/21 Page 10 of 35 PageID #: 6234




         LORD’s additional forward movement, as well as the height differential of approximately

         six to eight feet between the Fina Spud Barge and the deck of the EMS 368.30

      34. At 08:21:02, Captain Jackson indicated over the radio that a mooring line came loose.

         Thirteen seconds later, Captain Shoemaker expressed concern over the radio that Turner

         was maybe hurt.31

      35. The line struck Wood and Turner in the head, and the two men claim to have temporarily

         lost consciousness. Wood was bent down on his knees attempting to put the pin in the

         shackle upon the breast line when he was hit by the other mooring line.

      36. Because Turner instructed Captain Shoemaker to move forward another four to five feet,

         Wood and Turner were standing in an area that became the line of fire at the time of the

         incident. Turner and Wood could not complete the mooring task without standing where

         they were positioned.32

      36. At the time of the incident, Captain Jackson was in the wheelhouse of the SAVAGE

         SENTINEL, about 150 feet away from Wood and Turner.33 Captain Shoemaker was about

         300 feet away from the incident and 30 feet above the water.34

      37. Blessey and Savage’s crewmembers each had a Stop Work Authority that they were

         required to exercise if safety was compromised during an operation.35

      38. The post incident scene is pictured below:36




 30
    See Joint Pet’rs. Ex. 88.
 31
    Id.
 32
    Stewart Jackson Trial Tr. at 123:17–27:18; Glenn Bland Trial Tr. at 40:17–42:11; Marc Fazioli Trial Tr. at 54–55.
 33
    Stewart Jackson Trial Tr. at 74:7–13.
 34
    Niles Shoemaker Trial Tr. at 17:7–20; 47:12–14.
 35
    Stewart Jackson Trial Tr. at 92:21–93:9; Jeremy Turner Trial Tr. at 28:7–29:4.
 36
    See Wood Ex. 76

                                                         10
Case 1:19-cv-00536-MJT Document 179 Filed 05/17/21 Page 11 of 35 PageID #: 6235




        39. Wood prepared a hand drawn diagram after the incident:37




        40. Due to the impact, Turner claims to have sustained memory loss of the rigging operation.

            Turner could not recall who put the line in the open chock or any other contested details

            about the incident.38

        41. There were no purported witnesses to the line being placed on the open chock, although

            the evidence supports that Captain Shoemaker should have been able to see the men



 37
      See Wood Ex. 49.
 38
      Jeremy Turner Trial Tr. at 4:13–14; 8:24–9:13.

                                                       11
Case 1:19-cv-00536-MJT Document 179 Filed 05/17/21 Page 12 of 35 PageID #: 6236




         working. Because Captain Shoemaker testified that he could see the top of the winch and

         the white line at the forward edge of the EMS 368 and its deck fittings, he was in a position

         to see who placed the rope on the open chock.39

      42. Neither Savage nor Blessey trained its crews on the open chock deck fitting that was aboard

         the EMS 368. The fitting is pictured below:40




      43. The open chock is a deck fitting used as a fairlead to guide mooring lines when securing

         barges. EMS has open chocks on its barges. Neither Savage-owed nor Blessey-owned

         barges are equipped with open chocks.41

      44. Because of their design, open chocks should not be used as a mooring point or when there

         is a height differential with an upward lead from the chock.42

      45. EMS barges with open chocks have regularly used the Savage Fleet since 2016.43




 39
    Niles Shoemaker Trial Tr. at 15:13–15; 36:5–10; 51:8–52:3.
 40
    See Wood Exhibit 45.
 41
    See John Pierce Trial Tr. at 16:20–17:11; 136:3–16; Jeremy Turner Trial Tr. at 10:14–11:1; 17:12–23; Chance Burge
 Dept. Test. at 16:1–26.
 42
    Stewart Jackson Trial Tr. at 134:6–19; Jeremy Turner Trial Tr. at 10:14–11:1; 17:12–23; Reis Prevost Trial Tr. at
 76:20–77:4; John Pierce Trial Tr. at 16:20–17:18.
 43
    Reis Prevost Trial Tr. at 93:9–13; 94:1–14; Id. at 89:16–90:6; see also Joint Pet’rs Ex. 101.

                                                         12
Case 1:19-cv-00536-MJT Document 179 Filed 05/17/21 Page 13 of 35 PageID #: 6237




      46. Shortly before the incident, Blessey’s Captain Shoemaker was using his personal cellphone

         while operating M/V CAPT. PAUL E. LORD in violation of Blessey’s policies. Captain

         Shoemaker was talking on this phone for fourteen minutes from 08:05 to 08:19.44

      47. Captain Shoemaker was not on his phone at the time of the incident.45

      48. Captain Shoemaker’s personal phone call distracted him from observing Wood and Turner

         as they completed the rigging.46

      49. Blessey’s shoreside management was aware that Blessey personnel violated its cellphone

         policies during operations, such as the April 30, 2019 operation.47

      50. On the date of the incident, Blessey’s Captain Shoemaker and tankerman Turner testified

         they were familiar with open chocks and their proper purpose and use.48 Wood, however,

         testified that he was not familiar with open chocks and their proper purpose and use.49

      51. Savage, as the fleeter, was responsible for the Savage Fleet, and its employees were in

         charge of the fleeting operations, including shifting barges and resecuring the fleet.50 As

         Captain Jackson testified, he is always in control of the overall operation, and the Savage

         deckhand is in charge of the actual mooring operation.51

      52. The M/V DELFRED ROMERO did not assist in this second operation, and Savage did not

         ask for the M/V DELFRED ROMERO’s assistance.52




 44
    Wood Ex. 23.
 45
    Niles Shoemaker Trial Tr. at 122:10–15; 18:8–12.
 46
    John Pierce Trial Tr. at 100:16–102:15; see Niles Shoemaker Trial Tr. at 15:13–15; 36:5–10; 51:8–52:3.
 47
    See Ben Veracruz Dep. Test. at 21:19–8.
 48
    See Niles Shoemaker Trial Tr. at 40:7–9; 72:17–20; Jeremy Turner Trial Tr. at 10:14–11:1; 17:12–23.
 49
    Justin Turner Trial Tr. at 16:12–17:2; 142:1–2.
 50
    Mike Ellis Dep. Test. at 50:21–51:16; 56:12–14; Justin Wood Trial Tr. at 76:21–78:5; 135:23–136:23.
 51
    Stewart Jackson Trial Tr. at 11:19–20; 81:23–82:6; 86:10–25.
 52
    Id. at 83:3–7; Glenn Bland Trial Tr. at 34:4–9.

                                                         13
Case 1:19-cv-00536-MJT Document 179 Filed 05/17/21 Page 14 of 35 PageID #: 6238




      53. At the time of the incident, EMS was not participating in the fleeting operations and had

          no crew, agents, servants, or employees on Barge EMS 368.53 The M/V AMANDA and

          Barge EMS 369 were not present and were positioned well down the channel.54

 E. The Aftermath

      54. Captain Jackson and Captain Shoemaker radioed Wood and Turner to check on their status

          immediately after seeing them get hit by the line. Captain Jackson radioed, “Did that line

          come untied or did it break? You all alright up there?”55

      55. Captain Jackson called the Savage fleet office on his cell phone and reported the incident.

          Captain Jackson then left the wheelhouse of the SAVAGE SENTINEL and went to the

          rake of the EMS 368 while Captain Shoemaker sent the PAUL E. LORD’s relief captain

          to assist.56

      56. Either Wood or Turner radioed, “Hey we can’t see” at 8:22:14, approximately one minute

          fifteen seconds after the line coming off the open chock.57

      57. Turner can be heard giving instructions to Captain Shoemaker shortly after he was struck

          in the face.58

      58. When Captain Jackson arrived on the deck of the EMS 368 after the incident, he pulled a

          loop of line (or “bright”) onto the deck. He did not remember where the shackle was

          located.59

      59. Savage’s Port Captain Chance Burge, along with co-worker Justin Hartsfield, immediately

          took a jon boat to the scene.


 53
    Marc Fazioli Trial Tr. at 141: 16–25.
 54
    Id. at 139:1–14; see Stewart Jackson Trial Tr. at 83:11–19; Reis Prevost Trial Tr. at 99:24–100:12.
 55
    Wood Ex. 25.
 56
    Stewart Jackson Trial Tr. at 47:4–19; Niles Shoemaker Trial Tr. at 34:4–9.
 57
    Wood Ex. 25.
 58
    See Pet’rs Ex. 88.
 59
    Stewart Jackson Trial Tr. at 75:19–22.

                                                          14
Case 1:19-cv-00536-MJT Document 179 Filed 05/17/21 Page 15 of 35 PageID #: 6239




      60. Either Captain Jackson or Captain Burge properly re-rigged the Barge EMS 368 to the Fina

         Spud Barge.

 F. The Reports

      61. Savage completed its investigation ten months after the incident, on February 6, 2020, and

         found the following root causes: (1) Savage’s inadequate training on deck fittings; and (2)

         Savage faulted Wood for allegedly standing in the line of fire and for failing to recognize

         the line was rolling out of the chock.60 Savage did not conclude that Wood placed the rope

         on the open chock.

      62. Blessey completed its investigation on May 22, 2019 and faulted itself. The stated root

         causes were as follows: (1) improper use of equipment; (2) loss of situational awareness

         by Turner, (3) inadequate job planning, and (4) lack of familiarity with the equipment.61

      63. EMS did not investigate the incident.62 Neither the Savage Incident Investigation Report

         nor the Blessey Incident Report identify any conduct on the part of EMS that caused or

         contributed to the incident.63

 G. Wood’s Training

      64. Wood was a new hire for Savage and had approximately thirty-one days of hands-on work

         experience in the fleet prior to the incident.64

      65. Wood attended Savage’s five-day deckhand training school, where he received no training

         on open chocks and their proper use.65




 60
    See Wood Ex. 1.
 61
    See Wood Ex. 20.
 62
    Reis Prevost Trial Tr. at 9–16.
 63
    See id.; Joint Pet’rs Ex. 37.
 64
    See Justin Wood Trial Tr. at 78:22–79:1.
 65
    Id. at 16:12–24; 88:19–23.

                                                   15
Case 1:19-cv-00536-MJT Document 179 Filed 05/17/21 Page 16 of 35 PageID #: 6240




      66. EMS barges with open chocks regularly used the Fleet, and Savage was aware that barges

         with open chocks were being moored at the Fleet.66

      67. Savage did not communicate to Captain Jackson that Wood was a new hire. Captain

         Jackson had never met Wood before the date of the incident and was unaware of his skill

         level.67

      68. Captain Glenn Bland also trained Wood, but Captain Bland was off on the day Wood was

         injured. Captain Bland testified that he had never seen Wood use an open chock nor had

         he trained Wood on open chocks.68 Captain Bland also testified that he often did not follow

         Savage’s written procedures requiring job safety analysis plans.69

      69. Savage’s deckhand training manual does not reference line of fire.70 However, Wood

         testified that on the date of the incident he was aware of the hazards and dangers of placing

         himself in the line of fire or zone of danger of a rope under tension.71

      70. Savage’s shoreside management was aware that its vessel was going to attempt this

         maneuver despite the fact that (1) the written job safety analysis procedure was not

         followed by its captains to reduce and eliminate risk; and (2) there was inadequate training

         on deck fittings used by the barges in its fleet.

      71. Blessey’s shoreside management was aware that (1) its crews did not follow the strict no

         cell phone policy; and (2) its vessel, PAUL E. LORD, was going to assist the SAVAGE

         SENTINEL with this maneuver.




 66
    Reis Prevost Trial Tr. at 93:9–13; 94:1–14; Chance Burge Trial Tr. at 32:17–33:2.
 67
    Stewart Jackson Trial Tr. at 12–13.
 68
    Glenn Bland Trial Tr. at 20: 19–24.
 69
    Id. at 27:9–22; 34.
 70
    See Wood Ex. 11.
 71
    Justin Wood Trial Tr. at 100:14–25.

                                                         16
Case 1:19-cv-00536-MJT Document 179 Filed 05/17/21 Page 17 of 35 PageID #: 6241




                                 III.    CONCLUSIONS OF LAW

 A. Jurisdiction

    1. The Court has jurisdiction of this matter pursuant to 28 U.S.C. § 1333 and Federal Rule of

        Civil Procedure 9(h). Venue is proper in the Eastern District of Texas. Jurisdiction and

        venue are not contested by the parties. The substantive law that governs this case is the

        general maritime law.

 B. Limitation of Liability

    2. Vessel owners, like Savage, Blessey and EMS, who face liability from a maritime incident

        may file a claim pursuant to the Limitation of Liability Act (“Limitation Act”), 46 U.S.C.

        § 30505.

    3. The Limitation Act provides vessel owners the opportunity to limit their liability for

        damages arising from a maritime accident to the value of the vessel and its freight, provided

        that the accident occurred without the shipowner’s “privity or knowledge” of the negligent

        actions causing the damage. Id.; see also Lewis v. Lewis & Clark Marine, Inc., 531 U.S.

        438, 446 (2001).

    4. In deciding whether to limit liability, courts follow a two-step analysis. First, the court

        determines what acts of negligence or conditions of unseaworthiness, if any, caused the

        accident. See Farrell Lines, Inc. v. Jones, 530 F.2d 7, 10 (5th Cir. 1976). The claimant

        seeking to dissolve limitation bears the burden of proving negligence or unseaworthiness.

        Id. Second, if the claimant establishes negligence or unseaworthiness, the burden shifts to

        the vessel owner to prove that it had no knowledge or privity of these negligent acts or

        conditions of unseaworthiness. Id.; see Petition of Kristie Leigh Enters., Inc., 72 F.3d 479,




                                                 17
Case 1:19-cv-00536-MJT Document 179 Filed 05/17/21 Page 18 of 35 PageID #: 6242




       481 (5th Cir. 1996); see generally Thomas J. Schoenbaum, 2 Admiralty and Maritime Law

       § 15.8 (6th ed. 2018).

    5. The parties raise two types of negligence claims: (1) Jones Act negligence and (2) general

       maritime law negligence.

 C. Jones Act Negligence

    6. Wood’s assertions of negligence against Savage are governed by the Jones Act. 46 U.S.C.

       § 30104. The Jones Act gives “[a] seaman injured in the course of employment” a cause

       of action for his employer’s negligence. Id.; see also Chandris, Inc. v. Latsis, 515 U.S.

       347, 354 (1995).

    7. Under the Jones Act, an employer has the duty to “provide his seaman employees with a

       reasonably safe place to work.” Landry v. Chet Morrison Contractors, LLC, No. CIV.A.

       11-48, 2011 WL 6140740, at *2 (E.D. La. Dec. 9, 2011) (quotations omitted). An employer

       breaches that duty if it fails to exercise ordinary prudence and is thereby negligent.

       Gautreaux v. Scurlock Marine, Inc., 107 F.3d 331, 338, 339 (5th Cir. 1997) (en banc). In

       other words, an employer breaches its duty if it disregards a danger that it “knew or should

       have known.” Colburn v. Bunge Towing, Inc., 883 F.2d 372, 374 (5th Cir.1989) (quoting

       Turner v. Inland Tugs Co., 689 F. Supp. 612, 619 (E.D. La. 1988)).

    8. A plaintiff seeking relief under the Jones Act must also show causation, but it is “not [a]

       demanding” standard. Johnson v. Cenac Towing, Inc., 544 F.3d 296, 302 (5th Cir. 2008);

       see In re Cooper/T. Smith, 929 F.2d 1073, 1076 (5th Cir. 1991) (“The burden to prove

       causation in a Jones Act case is ‘very light’ or ‘featherweight.’” (quotations omitted)).

       Causation in this context requires only that the employer’s negligence “played any part,

       even the slightest, in producing the injury.” Johnson, 544 F.3d at 302 (citing Chisholm v.



                                                18
Case 1:19-cv-00536-MJT Document 179 Filed 05/17/21 Page 19 of 35 PageID #: 6243




       Sabine Towing & Transp. Co., Inc., 679 F.2d 60, 62 (5th Cir. 1982)). Therefore, if the

       Jones Act employer’s negligent act was the cause, in whole or in part, of injury to a seaman

       employee, then the employer is liable under the Jones Act. Gowdy v. Marine Spill

       Response Corp., 925 F.3d 200, 205 (5th Cir. 2019); Schindler v. Dravo Basic Materials

       Co., Inc., 790 F. App’x 621, 623 (5th Cir. 2019).

    9. Proximate cause is not required to prove Jones Act negligence. Gowdy, 925 F.3d at 208.

 D. General Maritime Law Negligence

    10. A Jones Act seaman like Wood may also sue non-employer third parties like EMS and

       Blessey for general maritime law negligence. See Usner v. Luckenbach Overseas Corp.,

       400 U.S. 494, 498 (1971); Scarborough v. Clemco Indus., 391 F.3d 660, 667 (5th Cir.

       2004) (a seaman may not recover for Jones Act negligence against a party that did not

       employ him). Blessey’s claims against EMS are also governed by general maritime law.

    11. Under general maritime law, a showing of negligence requires: (1) the defendant owed a

       duty to the plaintiff; (2) the defendant breached the duty; (3) the plaintiff sustained

       damages; and (4) the defendant’s wrongful conduct caused the plaintiff’s damages. ADM

       Int’l SARL v. River Ventures, LLC, 441 F. Supp. 3d 364, 375 (E.D. La. 2020) (citing In re

       Cooper/T. Smith, 929 F.2d at 1077).

    12. “The elements of a maritime negligence cause of action are essentially the same as land-

       based negligence under the common law.” Withhart v. Otto Candies, LLC, 431 F.3d 840

       (5th Cir. 2005) (citing Kermarec v. Compagnie Generale Transatlantique, 358 U.S. 625,

       630 (1959)).




                                                19
Case 1:19-cv-00536-MJT Document 179 Filed 05/17/21 Page 20 of 35 PageID #: 6244




    13. In the context of maritime tort cases, a plaintiff is owed a duty of ordinary care under the

       circumstances. Daigle v. Point Landing, Inc., 616 F.2d 825, 827 (5th Cir.1980); see

       Kermarec, 358 U.S. at 632.

    14. The determination of the existence and scope of a duty “involves a number of factors,

       including most notably the foreseeability of the harm suffered by the complaining party.”

       Consol. Aluminum Corp. v. C.F. Bean Corp., 833 F.2d 65, 67 (5th Cir. 1987) (“[D]uty may

       be owed only with respect to the interest that is foreseeably jeopardized by the negligent

       conduct.” (quotations omitted)); Ortega Garcia v. United States, 427 F. Supp. 3d 882, 889

       (S.D. Tex. 2019). A harm is reasonably foreseeable if “harm of a general sort to persons

       of a general class might have been anticipated by a reasonably thoughtful person, as a

       probable result” of a defendant’s conduct. In re Great Lakes Dredge & Dock Co. LLC,

       624 F.3d 201, 211 (5th Cir. 2010); In re Cooper/T. Smith, 929 F.2d at 1077 (citing Daigle,

       616 F.2d at 827.

    15. The negligence must also be the legal cause of the damage, which is something more than

       “but for” causation—“the negligence must be a substantial factor in causing the injuries.”

       In Re Great Lakes, at 213–14 (citation and quotations omitted); see Dixie Marine, Inc. v.

       Q Jake M/V, No. CV 16-12415, 2017 WL 3600574, at *10 (E.D. La. Aug. 22, 2017).

 E. Claims against Savage

    16. Wood, Blessey, and EMS have each asserted claims against Savage for negligence.

       Wood’s claims for negligence against Savage are governed by the Jones Act. EMS and

       Blessey’s claims for negligence against Savage are governed by general maritime law.

    17. Fault must be apportioned to all parties, including settling parties such as Savage, so that

       any damages later found by the jury in the state court trial on damages can be allocated



                                                20
Case 1:19-cv-00536-MJT Document 179 Filed 05/17/21 Page 21 of 35 PageID #: 6245




       according to each parties’ percentage of fault. McDermott v. AmClyde and River Don

       Castings, Ltd., 511 US 202, 212-217 (1994). Therefore, the Court’s analysis of Savage’s

       negligence is only for purposes of apportioning fault.

    18. “A fleet operator has the responsibility for insuring proper resecuring of barges after other

       barges have been removed from the fleet.” Lower River Ship Servs., Inc. v. Casteel, Inc.,

       No. CIV. A. 89-2346, 1991 WL 13867, at *5 (E.D. La. Jan. 30, 1991) (citing John I. Hay

       Co. v. The Allen B. Wood, 121 F. Supp. 704, 708 (E.D. La. 1954), aff’d sub nom. Martin

       Oil Serv. v. John I. Hay Co., 219 F.2d 237 (5th Cir. 1955)).

    19. “Although a wharfinger does not guarantee the safety of vessels coming to his wharves, he

       is bound to exercise reasonable diligence in ascertaining the condition of their berths and

       in properly and securely mooring them.” Lower River, 1991 WL 13867, at *6 (citing

       Wisconsin Barge Line, Inc. v. The Barge Chem 301, 390 F. Supp. 1388, 1395 (M.D. La.

       1975), rev’d on other grounds, 546 F.2d 1125 (5th Cir. 1977)).

    20. Having reviewed the witness’ testimony, the exhibits admitted into evidence, and the

       parties’ briefing, the Court finds that Savage was negligent and that its negligence was a

       legal and proximate cause of Claimant Wood’s injuries.

    21. Savage, as the fleet owner and operator, should have trained Wood on the proper use of

       open chocks and the dangers of using them as mooring points. EMS barges with open

       chocks regularly used the Savage Fleet. Thus, Savage likely knew, or at the very least

       should have reasonably anticipated, that its deckhands would be responsible for safely and

       properly mooring barges with open chocks. Because Savage did not train its deckhands

       like Wood on the use of open chocks, Savage was negligent in assigning Wood to perform

       a task that Wood was not adequately trained to perform.



                                                 21
Case 1:19-cv-00536-MJT Document 179 Filed 05/17/21 Page 22 of 35 PageID #: 6246




       22. If Savage had trained its employees on open chocks, the crew of the SAVAGE SENTINEL

           would have been able to safely conduct this mooring operation and advise all those

           involved on which deck fittings were appropriate to use and their potential hazards.

           Therefore, Savage’s failure to train its employees on the proper use of open chocks

           substantially contributed to and was a proximate cause of the accident.

       23. Savage’s failure to conduct a safety meeting with the captains and deckhands involved also

           substantially contributed to and was a proximate cause of the accident. Savage should have

           required Captain Jackson to conduct a safety meeting with Captain Shoemaker, Turner,

           and Wood prior to the maneuver in question.

       24. Had there been a proper pre-voyage safety meeting, the personnel involved in the maneuver

           would have discussed in detail how to safely rig the fleet to the barge and minimize the

           associated risks, and would likely have been able to avoid incident.

       25. There was clear miscommunication on the day of the incident, in large part due to the lack

           of planning and the inability of the crews to communicate with the captains of the assisting

           vessels.

       26. Savage’s own incident investigation report concluded that a root cause of the incident was

           Savage’s inadequate training program where deckhands receive “no training on [deck]

           fittings used on the barges of other companies where they may be exposed within the

           fleeting areas.”72

       27. Therefore, Savage failed to provide adequate training or instruction to its deckhands on

           open chocks, failed to plan and execute the mooring operation safely, and failed to require

           its captains to execute a proper safety meeting prior to the maneuver in question.



 72
      Wood Ex. 1.

                                                   22
Case 1:19-cv-00536-MJT Document 179 Filed 05/17/21 Page 23 of 35 PageID #: 6247




    28. Together, Savage’s conduct created an unreasonable safety hazard and constituted a breach

       of Savage’s duty of care as a fleet operator. These acts and omissions were substantial

       factors and proximate causes in creating the unsafe conditions that led to Wood’s injuries.

       Accordingly, the Court finds that Savage is liable for its negligence, both under the Jones

       Act and general maritime law negligence.

 F. Claims against Blessey

    29. The negligence claims against Blessey are governed by general maritime law.

    30. The Court finds that Blessey is liable for general maritime negligence.

    31. “A person who voluntarily assumes a duty owed by another and then breaches that duty

       becomes liable to one who is injured as a result of the breach.” Tidewater Marine v. Sanco

       Int’l, Inc., 113 F. Supp. 2d 987, 999 (E.D. La. 2000) (citing Miss Janel, Inc. v. Elevating

       Boats, Inc., 725 F. Supp. 1553, 1567 (S.D. Ala. 1989); see generally Indian Towing Co. v.

       United States, 350 U.S. 61 (1955). Blessey owed a duty to Wood and failed to execute that

       duty with reasonable care.

    32. There is credible evidence supporting the finding that Blessey was negligent under general

       maritime law and that its failure to exercise reasonable care was a legal and proximate

       cause of Claimant Wood’s resulting injuries.

    33. Specifically, there is evidence that Turner placed the second line on the open chock and

       that Captain Shoemaker (1) failed to execute a safety plan with his deckhand prior to the

       maneuver in question and (2) was inattentive and distracted during the rigging operation.

    34. Unlike Savage, Blessey was not the fleet owner and therefore had no duty to train its

       employees like Turner on every deck fixture in the Savage Fleet. Nevertheless, Blessey

       should have held a proper safety meeting with all Savage personnel, which would have



                                                23
Case 1:19-cv-00536-MJT Document 179 Filed 05/17/21 Page 24 of 35 PageID #: 6248




            provided both crews the opportunity to discuss the operation in detail and minimize the

            associated risk.

        35. Shortly before the incident, Blessey’s Captain Shoemaker violated company policies by

            using his personal cell phone for fourteen minutes while operating the PAUL E. LORD

            and shifting the Savage Fleet.

        36. Had Captain Shoemaker been attentive to the operation, he would have seen Turner place

            the rope on the open chock, would not have moved the PAUL E. LORD forward an

            additional four to five feet, and would have exercised his Stop Work Authority to safely

            avoid the resulting injuries.

        37. Blessey’s shoreside management was aware that Blessey personnel violated its cellphone

            policies during operations.

        38. Captain Shoemaker provided the additional force that caused the rope to come under

            tension and slip off the open chock, injuring both Turner and Wood.

        39. Blessey’s own incident report repeats three separate times that the mooring line on the open

            chock was put under tension by the PAUL E. LORD and concludes that a root cause of the

            incident was “inadequate job planning.”73

        40. Blessey personnel therefore failed to exercise reasonable care or implement and enforce

            proper pre-voyage planning requirements. These acts and omissions were substantial

            factors and proximate causes in creating the unsafe conditions that led to Wood’s injuries.

            Accordingly, the Court finds that Blessey is liable for its negligence.

 G. Claims against EMS

        41. The negligence claims against EMS are governed by general maritime law.



 73
      Wood Exhibit 20.

                                                     24
Case 1:19-cv-00536-MJT Document 179 Filed 05/17/21 Page 25 of 35 PageID #: 6249




    42. The Court finds that EMS was not negligent because it owed no duty to the parties after it

       entrusted Savage with a seaworthy barge, and that it otherwise acted with ordinary

       prudence in departing the Savage Fleet.

    43. At the time of the Incident, Savage was owner and operator of the fleet and the bailee over

       the Barge EMS 368. When a vessel is delivered to a bailee in good condition, a bailment

       is established and imposes upon the bailee a duty of ordinary care. United Barge Co. v.

       Notre Dame Fleeting & Towing Serv., Inc., 568 F.2d 599, 602 n.5 (8th Cir. 1978). Even

       though a fleeter is not an absolute insurer to the barges in which it is entrusted, Dow Chem.

       Co. v. The Barge UM-23B, 424 F.2d 307, 311 (5th Cir. 1970), “[t]he operator of a fleeting

       facility as bailee has the responsibility of caring for the barge after it is committed to its

       custody.” Am. River Transp. Co. v. Paragon Marine Serv., Inc., 213 F. Supp. 2d 1035,

       1059 (E.D. Mo. 2002).

    44. On April 23, 2019, seven days prior to the Incident, Barge EMS 368 arrived in a seaworthy

       condition at Savage’s FINA Anchorage Fleet along with EMS vessel the M/V AMANDA.

    45. On the morning of the Incident, the M/V AMANDA departed with Barge EMS 369 and

       left Barge EMS 368 in the Savage Fleet.

    46. Because the EMS 368 was left in the exclusive care, custody, and control of Savage, a

       bailment relationship was established, and Savage assumed a duty to exercise reasonable

       care over the EMS 368. See Stegemann v. Miami Beach Boat Slips, Inc., 213 F.2d 561,

       564 (5th Cir. 1954) (“When a vessel is placed at a [w]harf or dock for storage . . . a bailment

       results for the mutual benefit of the owner of the vessel and the operator of the wharf or

       dock” which “imposes upon the bailee the duty of ordinary care.”); see also In re Ingram




                                                 25
Case 1:19-cv-00536-MJT Document 179 Filed 05/17/21 Page 26 of 35 PageID #: 6250




         Barge Co., No. CIV.A. 05-4419, 2008 WL 906303, at *5 (E.D. La. Mar. 31, 2008), aff’d,

         335 F. App’x 375 (5th Cir. 2009).

      47. EMS had no crew present onboard the EMS 368 at the time or place of the Incident, and

         EMS was not participating in the operation to resecure the Savage Fleet at the time of the

         Incident.74 EMS was not even aware of Wood’s injuries until Savage provided notice of

         its limitation action six months after the incident.

      48. Thus, EMS was a non-present, non-actor and owed no duty to Wood or the other parties

         after the M/V AMANDA departed the Savage Fleet. See Daigle, 616 F.2d at 827 (holding

         that the master did not know and had no reason to know that the vessel’s maneuvering

         endangered the plaintiff and thus was not legally obliged to warn to the plaintiff of the

         vessel’s movements).

      49. A maritime tortfeasor is “accountable only to those to whom a duty is owed.” In re Signal

         Intern., LLC, 579 F.3d 478, 491 (5th Cir. 2009). The determination of the alleged

         tortfeasor’s duty is a question of law for the Court to decide. Id. at 490. Where there is no

         duty, there can be no breach. Canova v. United States, No. CIV. A. 92-2591, 1993 WL

         515740, at *3 (E.D. La. Dec. 9, 1993) (citing Crane v. Texas, 759 F.2d 412, 430 (5th Cir.

         1985)).

      50. Therefore, because the duty to exercise reasonable care over the EMS 368 rested with

         Savage and not EMS at the time of the incident, EMS owed no duty to Wood, Savage, or

         Blessey that could have been breached.

      51. EMS also had no duty to warn Savage that the EMS Barge 368 was equipped with a variety

         of deck fixtures, including open chocks. These fixtures are not “deficiencies” nor are they


 74
   See Reis Prevost Trial Tr. at 99:24–100:12; Niles Shoemaker Trial Tr. at 90:22–92:2; John Pierce Trial Tr. at
 151:12–13; Justin Wood Trial Tr. at 152:24–153:24; Stewart Jackson Trial Tr. at 83:11–19.

                                                       26
Case 1:19-cv-00536-MJT Document 179 Filed 05/17/21 Page 27 of 35 PageID #: 6251




          “hidden hazards,” and even if they were, Savage was aware that EMS vessels equipped

          with open chocks were in its fleet. See Dixie Marine, Inc. v. Q Jake M/V, No. CV 16-

          12415, 2017 WL 3600574, at *11 (E.D. La. Aug. 22, 2017) (citing Bunge Corp. v. M/V

          Furness Bridge, 558 F.2d 790, 795 (5th Cir. 1977)) (“There is no duty to warn if the wharf’s

          hazard or deficiency is open and obvious to those in control of the vessel or if those persons

          have actual knowledge of the condition.”).

      52. Finally, the operation of untying the Barge EMS 369 from the Fina Spud Barge and the

          Barge EMS 368 and removing the Barge EMS 369 from the Savage Fleet was a separate

          and distinct operation from the subsequent shifting of the flotilla in the Savage Fleet by

          Savage and Blessey and the resecuring of the flotilla to the Fina Spud Barge by Savage and

          Blessey personnel.75

      53. The M/V AMANDA and its crew exercised prudent seamanship and reasonable care while

          departing the Savage Fleet on the morning of the incident. The crew held a safety meeting,

          documented it, and then safely departed with Barge EMS 369 without any casualty.

      54. EMS was not required to conduct a second safety meeting with Savage and Blessey crew

          members to discuss the hazards associated with a separate operation in which it would have

          no role and which would occur after EMS departed the Savage Fleet. A formal joint safety

          meeting to discuss two separate and distinct operations is not required by EMS’s policies,

          nor is it customary in the maritime industry.76

      55. EMS, therefore, had no duty to advise Wood regarding Savage and Blessey’s subsequent

          fleeting operations.


 75
    See Glenn Bland Trial Tr. at 33:18–34:9; Niles Shoemaker Trial Tr. at 90:14–17; Walter Brethwit Trial Tr. at 43:25–
 44:21; Reis Prevost Trial Tr. at 6:20–8:4; 104:21–23; 107:10-108:9; Mike Ellis Dep. Test. at 47:6–9; 52:18–53:1.
 76
    Mike Ellis Dep. Test. at 52:18–53:1; Glenn Bland Trial Tr. at 34:11–15; Reis Prevost Trial Tr. at 71:5–10; see
 generally Trial Tr. Ron Campana.

                                                          27
Case 1:19-cv-00536-MJT Document 179 Filed 05/17/21 Page 28 of 35 PageID #: 6252




    56. EMS committed no acts or omissions that caused or contributed to the incident because

       EMS had no presence at the Savage Fleet in connection with the Barge EMS 368 at the

       time of the Incident.

    57. None of the claimants have met their burden to show that any of the alleged injuries in this

       case were caused by the negligence of EMS, its crews, or its vessels or any unseaworthy

       condition of EMS’s vessel.

    58. Therefore, EMS is not liable for general maritime negligence. EMS is entitled to

       exoneration from liability under the Limitation of Liability Act, 46, U.S.C. § 30505.

 H. No Contributory Negligence by Wood

    59. Petitioners contend that Wood was negligent, and that Wood’s negligence caused or

       contributed to causing his injury. Petitioners have the burden of proving that Wood was

       contributorily negligent. Johnson v. Cenac Towing, Inc., 544 F.3d 296, 302 (5th Cir. 2008).

       If Wood were guilty of contributory negligence by contributing to his injury, he

       nevertheless may recover. See Norfolk S. Ry. Co. v. Sorrell, 549 U.S. 158, 160 (2007).

       However, the amount of his recovery will be reduced by the extent of his contributory

       negligence. Id.

    60. “To establish that a seaman is contributorily negligent, an employer must prove negligence

       and causation.” Johnson, 544 F.3d at 302. A seaman is obligated under the Jones Act to

       act with ordinary prudence under the circumstances. Gautreaux v. Scurlock Marine, Inc.,

       107 F.3d 331, 339 (5th Cir. 1997). “The circumstances of a seaman’s employment include

       not only his reliance on his employer to provide a safe work environment, but also his own

       experience, training and education.” Id.




                                                28
Case 1:19-cv-00536-MJT Document 179 Filed 05/17/21 Page 29 of 35 PageID #: 6253




    61. To establish causation, an employer must show that the seaman’s negligence “played any

       part, even the slightest, in producing the injury.” Johnson, 544 F.3d at 302 (quoting

       Chisholm v. Sabine Towing & Transp. Co., Inc., 679 F.2d 60, 62 (5th Cir.1982)). Even

       under the Jones Act, however, a party must establish more than mere “but for” causation.

       See Gavagan v. United States, 955 F.2d 1016, 1019–20 (5th Cir.1992) (“The negligence

       must be a ‘legal cause’ of the injury.”).

    62. The Court finds that Justin Wood acted with ordinary prudence under the circumstances

       and did not cause or contribute to his injuries.

    63. Due to Savage and Blessey’s decision to not include Wood or Turner in a safety discussion,

       the two men did not have clear roles in the rigging operation. As a result, Wood did not

       see Turner place the rope on an open chock, and he had no opportunity to exercise his Stop

       Work Authority or to move away from the newly created line of fire.

    64. Even if Wood had seen Turner place the mooring rope on the open chock, Wood was

       unaware Turner’s conduct was hazardous due to Savage’s deficient training program. As

       a result, Wood had no understanding of open chocks in this context, their intended use, or

       the risks associated of using them in high-low rigging operations.

    65. Wood also could not hear the radio communication between Blessey’s Captain Shoemaker

       and Turner, and he was unaware that the PAUL E. LORD would cause the rope to come

       under tension with its additional forward movement.

    66. Therefore, the accident was not due to the contributory negligence of Wood.

    67. Instead, as detailed above, Savage and Blessey were negligent and their negligence was the

       legal cause of Wood’s injuries.




                                                   29
Case 1:19-cv-00536-MJT Document 179 Filed 05/17/21 Page 30 of 35 PageID #: 6254




    68. In sum, the Court finds that Claimant Wood was not contributorily negligent and that he

       satisfied his burden of proving negligence as to Savage and Blessey, but not as to EMS.

 I. Privity or Knowledge

    69. Next, for Blessey to sustain its limitation defense, the burden of proof is on it to

       demonstrate “lack of privity or knowledge of the dangerous condition that caused the

       injury.” Brister v. AWI, Inc., 946 F.2d 350, 355 (5th Cir. 1991); Farrell Lines, Inc. v.

       Jones, 530 F.2d 7, 10 (5th Cir. 1976).

    70. “Privity or knowledge implies some sort of ‘complicity in the fault that caused the

       accident.’” Brister, 946 F.2d at 355 (quoting Nuccio v. Royal Indem. Co., 415 F.2d 228,

       229 (5th Cir. 1969)). Because it has no fixed meaning, the question of “privity or

       knowledge must turn on the facts of the individual case.” Id. at 355–56 (quoting Gibboney

       v. Wright, 517 F.2d 1054, 1057 (5th Cir. 1975)).

    71. “[A] shipowner has privity if he personally participated in the negligent conduct or brought

       about the unseaworthy condition.” Pennzoil Producing Co. v. Offshore Exp., Inc., 943

       F.2d 1465, 1473 (5th Cir. 1991).

    72. When the shipowner is a corporation, knowledge “is judged not only by what the

       corporation’s managing officers actually knew, but also by what they should have known

       with respect to conditions or actions likely to cause the loss.” Id. at 1473–74; see also In

       re Omega Protein, Inc., 548 F.3d 361, 371 (5th Cir. 2008). Privity or knowledge is

       therefore deemed to exist if the shipowner has the means of obtaining knowledge, or if it

       would have obtained the knowledge by reasonable inspection. China Union Lines Ltd. v.

       A.O. Andersen & Co., 364 F.2d 769, 787 (5th Cir. 1966);




                                                30
Case 1:19-cv-00536-MJT Document 179 Filed 05/17/21 Page 31 of 35 PageID #: 6255




    73. For purposes of limitation, a corporate vessel owner is charged with the privity or

       knowledge of its managing officers “whose scope of authority includes supervision of that

       part of the business out of which the loss or injury occurred.” Continental Oil v. Bonanza

       Corp., 706 F.2d 1365, 1367 (5th Cir. 1983) (citations omitted); ADM Int’l, 441 F. Supp.

       3d at 381.

    74. Supervisory shore personnel are managing agents of the corporate vessel owner, and their

       knowledge and privity “is sufficient to charge a corporation.” China Union Lines, 364

       F.2d at 787; Pennzoil, 943 F.2d at 1474 (denying limitation based on the knowledge of

       “shore-based managing officials”).

    75. Blessey had privity and knowledge of Captain Shoemaker’s negligent conduct. There is

       substantial evidence that Blessey’s shore-based managing officials knew that Captain

       Shoemaker, as well as other captains, operated Blessey’s vessels while using their cell

       phones for personal calls in violation of company policies.

    76. Blessey’s knowledge of this history is precisely the sort of knowledge that vitiates the right

       of vessel owners to limit liability. See Tittle v. Aldacosta, 544 F.2d 752, 756 (5th Cir.1977);

       Pennzoil, 943 F.2d at 1474 (affirming district court’s finding that the vessel owner did not

       establish lack of privity or knowledge where its managing officials had knowledge of the

       vessel operator’s repeated acts of negligence); Brunet v. United Gas Pipeline Co., 15 F.3d

       500, 504 (5th Cir. 1994) (same).

    77. Blessey therefore did not satisfy its burden of proving that it lacked privity and knowledge

       of the negligence that caused or contributed to this incident. Accordingly, Blessey is not

       entitled to limit its liability to the value of the PAUL E. LORD plus its pending freight.




                                                 31
Case 1:19-cv-00536-MJT Document 179 Filed 05/17/21 Page 32 of 35 PageID #: 6256




    78. It is important to note, however, that Blessey did not have privity or knowledge of the

       negligent conduct of Jeremy Turner, the tankerman who placed the rope on the open chock.

       A crewmember’s mistake, when he is otherwise competent and the owner exercised

       reasonable care in selecting him, does not bar limitation of liability. Petition of Kristie

       Leigh Enters., Inc., 72 F.3d 479, 481 (5th Cir. 1996); Continental Ins. Co. v. L&L Marine

       Transp. Inc., 2017 WL 4844272, at *3 (E.D. La. Oct 26, 2017).

    79. Turner was a properly trained and competent tankerman. There is no evidence that he had

       a pattern of improper or unsafe behavior during his eight years of working for Blessey as

       a tankerman.

    80. Therefore, Blessey had no reason to know that Turner would place a mooring line on the

       open chock on the date of the incident. Without actual or constructive knowledge of

       Turner’s conduct, it was proper for Blessey to entrust Turner to observe the safety rules of

       the industry, which he well knew. See In re Omega Protein, Inc., 548 F.3d at 374 (the

       privity and knowledge standard “only obliges the owner to select a competent master and

       remedy deficiencies which he can discover through reasonable diligence”); Coryell v.

       Phipps, 317 U.S. 406, 412 (1943) (“One who selects competent men . . . and who is not on

       notice . . . cannot be denied the benefit of . . . limitation.”). As such, Turner’s negligent

       conduct was an isolated incident that cannot be imputed to Blessey for purposes of the

       limitation act.

 J. Apportionment of Fault

    81. In maritime tort cases where more than one party is responsible, courts apportion liability

       based on fault according to the rules of comparative negligence. United States v. Reliable

       Transfer Co., 421 U.S. 397, 409–11 (1975); ADM Int’l, 441 F. Supp. 3d at 377.



                                                32
Case 1:19-cv-00536-MJT Document 179 Filed 05/17/21 Page 33 of 35 PageID #: 6257




    82. Accordingly, this Court will apply the rule of comparative negligence in determining the

       allocation of liability for damages between Savage and Blessey in this case.

    83. The “apportionment [of fault] is not a mechanical exercise that depends upon counting up

       the errors committed by [the] parties. The trial court must determine, based upon the

       number and quality of faults by each party, the role each fault had in causing the [injury].”

       Stolt Achievement, Ltd. v. Dredge B.E. Lindholm, 447 F.3d 360, 370 (5th Cir. 2006)

       (footnotes omitted) (emphasis added).

    84. As between the two parties in this case that are liable for negligence, the Court finds that

       Blessey bears the greater apportionment of fault. The accident would have been prevented

       had Blessey’s Captain Shoemaker been attentive and aware of his surroundings, rather than

       being on his personal cell phone while operating the PAUL E. LORD and before shifting

       it forward an additional four to five feet. As noted above, Captain Shoemaker had line of

       sight of Wood and Turner, and he should have exercised his Stop Work Authority because

       Turner inappropriately placed a mooring line on an open chock. Blessey shoreside

       management were aware of Captain Shoemaker’s cell phone use and should have enforced

       their cell phone policy.

    85. Additionally, Savage and Blessey’s inadequate safety meeting contributed to Wood’s

       injuries. A proper safety meeting between all captains and deckhands involved where

       safety, rigging, and the available deck fittings could be discussed would have likely

       prevented the accident.

    86. Savage, as the fleet operator, also should have properly trained its deckhands on open

       chocks––a type of deck fitting that Savage knew, or should have known, was regularly

       present in its fleet.



                                                33
Case 1:19-cv-00536-MJT Document 179 Filed 05/17/21 Page 34 of 35 PageID #: 6258




    87. Based on the evidence presented, the Court finds that Savage’s apportionment of fault is

       30 percent and Blessey’s apportionment of fault is 70 percent. The damages owed to each

       party will be based on this allocation and determined during a subsequent state court trial.

 K. Costs

    88. The Court finds that Wood is entitled to court costs. See Dixie Marine, 2017 WL 3600574,

       at *13.

    89. Wood shall submit the costs he believes he is entitled to within fourteen (14) days of the

       entry of this order.

                                     IV.     CONCLUSION

    For the foregoing reasons, the Court finds that:

    1. Petitioner Blessey is liable for negligence under general maritime law for Claimant Justin

       Wood’s injuries and has not proven that it lacked privity or knowledge of the negligent

       conditions that caused these injuries.     Petitioner Blessey is therefore not entitled to

       exoneration from or limitation of liability under the Limitation of Liability Act.

    2. Petitioner EMS is not liable for negligence under general maritime law for Claimant Justin

       Wood’s injuries. Petitioner EMS is therefore entitled to exoneration from liability under

       the Limitation of Liability Act.

    3. Savage, a now settled party, is liable for negligence under the Jones Act and general

       maritime law for Claimant Justin Wood’s injuries for purposes of apportionment of fault.

    4. Claimant Justin Wood was not comparatively negligent.

    5. Fault is apportioned:

            a. Savage: 30%

            b. Blessey: 70%



                                                34
Case 1:19-cv-00536-MJT Document 179 Filed 05/17/21 Page 35 of 35 PageID #: 6259




            c. EMS: 0%

            d. Wood: 0%

    IT IS ORDERED that Petitioner Blessey’s Complaint for Exoneration from and Limitation

 of Liability is hereby DISMISSED with prejudice.

    IT IS FURTHER ORDERED that Petitioner EMS’s Complaint for Exoneration from and

 Limitation of Liability is hereby GRANTED, and all claims against EMS are hereby DISMISSED

 with prejudice.

                                   SIGNED this 17th day of May, 2021.




                                                             ____________________________
                                                             Michael J. Truncale
                                                             United States District Judge




                                             35
